jfourtl) Court of
                                           Shitania,

                                         November 4. 2013


                                        No.04-13-G0G48-CR

                                         The Stale of Texas.
                                              Appellant


                                                 v.



                                      Christopher Glen Adams.
                                              .Appellee


                                    [rial Court Case No. CR 120324



                        CORRECTED                         O R DER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. App. P. 3').8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on December 4. 2013. to the Following panel:
Chief Justice Stone. Justice Barnard, and Justice Alvarez. All parties will be notified of the
Court's decision in this appeal in accordance with TEX. R. App. P. 4S.


       Hither party may file a motion requesting the Court to reconsider its determination thai
oral argument will not significantly aid the Court in determining the legal and (actual issues
presented in the appeal. See T.EX. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on November 4. 2013.



                                                               Catherine Stone. Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and a/iiNed the seal o/llie
court on ibis November 4. 201 3.




                                                                Sfth E./iotrte, Clerk